Citation Nr: 0824565	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  00-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In this matter, the veteran filed a claim for service 
connection for a psychiatric disorder on March 8, 1999.  
Following an August 1999 rating action that denied service-
connection for a panic attack disorder, the veteran appealed 
and later on August 28, 2000 recharacterized the issue to 
include entitlement to service-connection for PTSD.  He also 
appealed a September 2001 rating decision that denied service 
connection for PTSD.  A May 2004 DRO decision granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective August 28, 2000, the date he amended his claim to 
include PTSD.  The veteran appealed this decision.  
Thereafter, following a Board remand of this matter in 
November 2004 to address due process considerations and 
additional development, a 50 percent rating was granted for 
his PTSD, effective August 28, 2000.  

The Board remanded this matter again in September 2006 to 
address additional due process concerns, including 
consideration date of an effective date prior to August 28, 
2000 for service connection for PTSD.  Thereafter, the Board 
in a July 2007 decision, assigned an effective date of March 
8, 1999, the date of his initial claim for a psychiatric 
disorder, for service-connection for PTSD, and denied an 
initial rating in excess of 50 percent disabling for the 
PTSD.  The veteran appealed the denial of the initial rating 
in excess of 50 percent disabling to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
Court granted a joint motion for remand for this issue of 
increased initial rating and remanded it to the Board for 
further consideration.

The Board notes that the veteran, in his June 2004 notice of 
disagreement and in a statement dated in October 2006, he 
specifically requested that he be awarded a 70 percent 
rating.  Thus the Board's grant in this matter constitutes a 
full grant of the requested rating.  

In a January 2008 rating decision, the RO denied entitlement 
to service connection for erectile dysfunction.  In April 
2008, the veteran filed a notice of disagreement (NOD) in 
response to this rating.  To date, no statement of the case 
(SOC) addressing this matter has been issued by the RO.  
Since the veteran has filed an NOD with regards to the issue 
of entitlement to service connection for erectile 
dysfunction, and as such requires the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

The veteran's PTSD has been shown to be manifested by such 
symptoms as anxiety, nervousness with physical manifestations 
such as eye tics, severe and persistent panic attacks, sleep 
problems, intrusive thoughts, dysthymic mood, withdrawal from 
others and avoidance of social situations and has been found 
by medical evidence to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
these symptoms.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The issue on appeal arises from the veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  In the present case, the veteran's claim on 
appeal was received in March 1999.  Prior to granting service 
connection for the PTSD in May 2004, the RO sent a duty to 
assist letter addressing the service connection claim in May 
2001.  Following the initiation of an appeal for the PTSD 
claim, with request for de novo review, a Decision Review 
Officer's decision was issued in May 2004 which granted 
service-connection for the PTSD.  The veteran has appealed 
the initial ratings assigned for the PTSD.  Subsequently the 
a VA letter dated in October 2006 addressing the initial 
rating assigned for PTSD was sent to the veteran.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was provided this 
notice in an attachment to a March 2006 letter.  

Moreover, as the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the March 2006 notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  (Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board notes that Joint Motion granted by the Court in May 
2008 instructed the Board to obtain more complete medical 
evidence up to date treatment records from the VAMC West Palm 
Beach as well as Lake Worth Veterans Center treatment 
records.  Although such records were not obtained, the Board 
finds the available evidence is sufficient to afford the 
veteran a full grant of the 70 percent rating requested by 
the veteran when considered in light of the Court's 
additional directives regarding the weighing of evidence.  
Thus the veteran is not prejudiced by the Board proceeding in 
light of the favorable determination.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in August 2005 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

As noted in the introduction, the veteran filed his initial 
claim on appeal in March 1999.  Among the pertinent evidence 
obtained in conjunction with this claim, were VA records from 
2000 to 2002 reflecting chronic PTSD and panic disorder 
symptoms.  In October 2000 he discussed in detail his 
experiences with onset of panic episodes shortly after 
service.  He reported panic attacks at work and often woke up 
in severe panic.  The episodes were helped with Propanol 
prescribed by a private doctor.  He also reported 
hypervigilance and severe discomfort in crowds, indicating 
that he had to sit with his back to the wall in restaurants.  
He also endorsed intrusive thoughts and exaggerated startle 
response.  Other records from October 2000 revealed the 
veteran to note that he worked in sales and sometimes had 
symptoms of sweats and anxiety that forced him to have to 
leave certain situations at work like meetings.  He reported 
exaggerated startle response to loud noises, and multiple 
relationships, with people saying he is distant.   He also 
reported an incident in the 1980's when he placed a gun in 
his mouth when his marriage ended, but stopped himself from 
pulling the trigger.  He also reported heavy drinking years 
ago and still drank about 2 glasses of scotch before dinner.  
Mental status examination revealed him to be alert, oriented 
times 4, mood anxious, affect congruent.  He was neatly 
attired and well groomed.  He denied current suicidal or 
homicidal thoughts and no evidence of thought disorder such 
as psychosis.  The assessment was depressive disorder and 
anxiety disorder, NOS.  In December 2000 he had changed jobs 
recently and continued with panic episodes treated with 
Xanax, but panic was still breaking through.  Objectively he 
was anxious and he had chronic PTSD symptoms continued.  He 
was diagnosed with PTSD chronic versus generalized anxiety 
disorder (GAD).  He underwent psychiatric testing later in 
December 2000.    

In March 2001, he had anxiety and chronic symptoms associated 
with PTSD but was coping with a satisfactory baseline and was 
assessed with PTSD, chronic, GAD with panic episodes and a 
GAF score of 55.  In May 2001, he continued with anxiety and 
had panic episodes although these were largely helped with 
Xanax at the onset of panic.  He was more involved with 
social functions and lived in fear of a panic or anxiety 
attack in public.  He continued with intrusive thoughts and 
sleep disturbances and relived stressors at times.  He was 
diagnosed with GAD at this time. In July 2001 he continued 
with panic attacks helped by Xanax.  He also had fear of 
impending panic in certain situations and continued with 
anxiety.  He was advised by his doctor to stop drinking.  He 
took Sertaline to help with sleep.  He was diagnosed with GAD 
with panic and provisional diagnosis of PTSD.  His GAF score 
was 52.  Objective examinations from March 2001 throughout 
July 2001 revealed him to be alert, oriented times 4 with 
anxious mood and appropriate affect.  There were no suicidal 
or homicidal ideations or psychotic thoughts.  His judgment 
and insight were fair.  In October 2001 he was more anxious 
and appeared withdrawn.  He discussed having a difficult time 
coping with recent terrorist incidents and reported intrusive 
thoughts, sleep difficulty and strange dreams.  Objectively 
his mood was dysthymic and anxious.  He had reduced range.  
Otherwise there was no evidence of a thought disorder.  He 
was assessed with GAD with panic episodes and PTSD chronic, 
with a GAF of 48.  In December 2001 he endorsed complaints of 
loss of interest in things that he used to like, but 
continued to get relief from panic attacks with medications.  
He continued to cope with the baseline although chronic 
symptoms persist.  His objective examination continued to 
reveal no apparent thought disorder such as psychosis or 
cognitive deficits.  However his panic attacks continued and 
there was intermittent heightened anxiety with 
hypervigilance.  The assessment was GAD with panic episodes 
and PTSD symptoms.  His GAF was 52.  

VA treatment notes from April 2002 reflect one note showing 
continued symptoms of recurrent panic attacks, intermittently 
heightened anxiety and hypervigilance.  He was still worried 
about his job and his GAF was 50.  Another April 2002 note 
gave a GAF of 60 however.  

The report of an April 2002 VA examination discussed the 
veteran's military stressors in detail, and also noted an 
onset of panic attacks said to have begun in 1977 with 
manifestations of rapid pulse, lightheadedness, sweating and 
anxiety.  He indicated these panic attacks could come out of 
nowhere and generally lasted about 30 to 45 minutes.  He 
could tell when an attack was coming and took medication to 
abort it.  His last episode was about 3 weeks ago.  Without 
medications he would have several attacks a week.  He was 
working full time and did get out to various activities so it 
could be said that his activities were not confined.  He also 
reported symptoms of anxiety on a daily basis and was 
associated with feeling uneasy.  This would occur in crowds 
or in movie theaters, so that he had not gone to a movie in 
10 years.  He said he was never calm.  He had a lowered 
tolerance for frustration and reported road rage.  He 
developed a sense of worry about his attacks and was 
concerned that he could lose his job from the symptoms as 
happened in the past.  He described his service-related 
stressors in detail.  He also reported being a heavy drinker 
while on duty.  He reported occasional difficulty falling 
asleep, but with medication this was greatly reduced.  He 
will have sleep problems if he does not take the medication.  
Generally, when being treated, he slept through the night and 
reported no dreams.  He did not report flashbacks but 
indicated his main source of worry and troubling thoughts 
were employment related.  He will find that if he smells 
burned meat he will have a feeling of nausea which he 
associated with exposure to burned bodies in the past.  He 
also reported that there were times he did not want to watch 
movies or TV shows with stressful subject matter, but 
indicated that news reports surrounding the 9/11 attacks did 
not per se induce reexperiencing his own traumatic events.  
He indicated that his wife may note he is not as affectionate 
as he could be.  He did show some interest in various 
activities such as doing a good job, fishing, working around 
the house.  He did not want to do a whole lot with other 
people due to a concern about a panic attack.  He did have 
some friends who enjoyed doing activities with.  He described 
his concentration as good and was aware of his environment.  

In examination for depressive symptoms, he reported good 
appetite, good energy and good concentration.  He sometimes 
had guilt related to the individuals he picked up who had 
died while in the service.  He reported no depressed mood, 
but did endorse lowered energy which he attributed to 
hormonal problems.  He denied suicidal or homicidal thought.  
Regarding his mental health history he reported having had no 
psychiatric treatment before or during the service.  He first 
began treatment in 2000 at the Veterans Center and then was 
referred to the West Palm VA medical center where he was 
evaluated in October and November 2000 and was differentially 
diagnosed with depressive disorder and anxiety disorder not 
otherwise specified, and anxiety with panic episodes.  He was 
also noted to have subsequent evaluations that have diagnosed 
PTSD.  He also reported a history of alcohol problems.  

Occupationally he was noted to have mostly worked with 
medical companies dealing with medical products.  He was said 
to have had 28 jobs in 10 years and he believed some of this 
was related to his panic attacks.  He said he has generally 
gotten along well with other people, especially before he 
began having panic attacks.  He presently worked with a local 
hospital as a liaison with physicians.  He described no 
current problems with this job.  His history was significant 
for having a difficult childhood and having been married 
twice and was married to his current wife since 1983.  Mental 
status examination revealed him to be well dressed, well 
groomed, alert and interacted appropriately with some 
anxiety.  His speech and motor activity were normal.  His 
thought processes revealed that he thought well abstractly 
and was goal directed.  He did not exhibit any psychotic 
symptoms such as delusions, hallucinations or disorganized 
thinking.  There were no suicidal or homicidal thoughts but 
did report an incident many years ago of sticking a gun in 
his mouth to attempt to get his wife to stay with him.  He 
did report some diminished self esteem and disappointment.  
His mood was euthymic with anxiety and affect was 
appropriate.  His cognitive functions were intact and his 
memory was good.  His comprehension and ability to 
communicate were very good.  He did acknowledge that he will 
often be an uncommitted individual and has difficulty 
deciding on things to do or committing himself to plans a 
week or so away.  His insight and judgment were good.  He was 
competent to manage finances.  

The examiner summarized that the veteran has a diagnosis of 
panic disorder and generalized anxiety disorder.  He was said 
to have symptoms of PTSD, but he was viewed as not meeting 
the full DSM criteria for this diagnosis.  He was said to be 
able to function quite effectively without being helpless 
when he was exposed to his stressor.  He also was having no 
recurrent dreams or flashbacks at this time.  He was noted to 
have his symptoms of anxiety and panic disorder causing him 
to sometimes restrict his activities but he was employed full 
time, was productive and was married.  He was diagnosed with 
panic disorder and generalized anxiety disorder (GAD).  His 
GAF score was 60.

A lay statement submitted in May 2002 from the veteran's wife 
reiterated the veteran's symptoms including nighttime panic 
attacks, isolation from others, avoidance of crowds and his 
job problems, and included a list of numerous jobs lost due 
to his symptoms.  

VA treatment records from 2002 to 2003 reflect continued 
symptoms of panic attacks and PTSD symptoms.  In January 2002 
he reported doing little over the holidays and continued to 
be depressed and concerned with job security.  He complained 
about dosages of Sertaline leaving him tired and unable to 
function at work.  He also complained of an eye tic which 
interfered with his ability and confidence in dealing with 
people.  Objectively he was dysthymic in mood with reduced 
range.  Otherwise his objective findings continued to be 
essentially unchanged from previous findings reflecting no 
psychosis or cognitive defect.  The assessment continued to 
be GAD with panic response and PTSD symptoms.  His GAF was 
50.  In July 2002 he complained of  intermittent panic 
episodes and underlying anxiety.  Alpazolam was helpful in 
avoiding full blown panic.  He also complained of recurrent 
tic like spasms in the facial area near his eye that had been 
treated with Valium.  In October 2002 he reported more 
symptoms of anxiety and panic as he was given more 
"political" assignments at work. 

 In January 2003 he continued with chronic anxiety and panic 
episodes.  In April 2003 he reported an increased of more 
facial tics and was noted to be under stress related to an 
IRS matter.  In September 2003 he reported more prominent eye 
tic symptoms and was tired most of the time.  Panic attacks 
were relieved by Xanax.  He maintained an executive position 
at the medical center.  He had reduced his alcohol intake but 
had not totally quit.  Also in September 2003 he was referred 
to neurological clinic for his intermittent eye tics that 
were worsening.  He was noted to have a diagnosis of PTSD.  
He had a GAF of 48 in January 2003, 44 in April 2003 and 45 
in September 2003.  Objective findings from the records from 
July 2002, October 2002, January 2003, April 2003 and 
September 2003 repeatedly revealed him to be anxious, but 
with no psychotic thought, suicidal or homicidal thought, and 
fully oriented with coherent and goal directed thought.  He 
had chronic symptoms of PTSD.  Judgment and insight continued 
to be fair.  He continued to be diagnosed with GAD with panic 
episodes and PTSD symptoms as well as tic like muscle spasm 
in facial area, as well as alcohol abuse.  

The veteran testified in a July 2003 DRO hearing in support 
of a service-connection claim for PTSD and described his 
symptoms of panic attacks with the physical manifestations of 
rapid heartbeat and sweating, and expressed his belief that 
his symptoms caused the divorce from his first wife and also 
reported the symptoms interfered with his jobs and even 
caused him to lose some jobs.  He also testified regarding 
his exposure to stressors in service.  

VA treatment records from April 2004 reflect that the veteran 
blamed his PTSD symptoms for the loss of his first marriage.  
He self treated with alcohol for 30 years.  He was also on 
beta blockers for his symptoms.  He had no chief complaints 
but generally complained of a loss of interest in doing 
things he previously enjoyed, avoided crowded places and 
rarely went out for dinner.  Objective findings revealed him 
not to be disheveled, and was mildly psychomotor agitated.  
His mood was depressed and his affect was congruent.  
Otherwise his mental status examination was similar to 
previous ones with no evidence of psychosis or cognitive 
impairment.  The impression was chronic PTSD and his GAF was 
45.  In August 2004 he discussed his appeal with the VA and 
was questioned about why he kept photos from the aircraft 
crash that he had worked in service and said they were 
important in memorializing his experiences and to support his 
service-connection claim for PTSD.  Objectively he continued 
to be oriented times 4 with no suicidal or homicidal thoughts 
with mood and affect stable and congruent.  In November 2004, 
he was noted to be in an increasingly stressful job situation 
with a micromanaging supervisor.  He felt that he was being 
set up to eventually lose his job.  Complaints at the time 
included exaggerated startle response when his beeper went 
off and his sleep, appetite and energy were described as 
suboptimal.  

An August 2005 VA treatment record noted the veteran to have 
a panic attack, the first time in a long time.  It happened 
when he was fishing and his boat was going through a lock.  
He had classic symptoms of panic attack.  He also had an 
attack while on a job interview as he lost his job in 
November.  His current PTSD and anxiety symptoms were as per 
previous assessments.  

The report of an August 2005 VA examination noted a medical 
history of no inpatient psychiatric treatment since his last 
VA examination.  He was noted to be followed up by the VA 
mental health clinic for PTSD and was prescribed Xanax which 
he found somewhat helpful for his symptoms.  However he did 
find it made him sedated at times.  He related his service 
stressors and became tearful while discussing a particularly 
painful one.  He described an onset of panic attacks in the 
late 1970's.  He reported having 35 to 40 jobs in the past 10 
years, and spent 7 years with a pacemaker company and 10 
years at another job.  He stated that he had an MRI that he 
kept until this past May.  He reported having fought to have 
his panic attacks recognized by the VA since 1977.  He felt 
that it has negatively affected his whole life and thought 
his first marriage ended because of them as he kept thinking 
he was dying and kept asking her to take him to the hospital.  
He described his panic attacks as starting out with him 
feeling hot and he will sweat and have to leave the room.  
The Xanax helped somewhat but were sedating at times.  He 
reported the panic attacks happened during night time or in 
business situations.  He took his medication every morning 
and carried extra medication with him.  He reported being 
married 23 years to his current wife, but that they did not 
do anything together.  His interests had dwindled to watching 
television.  He stated that his wife was very understanding, 
but he felt bad they have not done anything.  They have not 
been to the movies in about 10 years and he avoided going to 
restaurants because he becomes agitated around crowds.  
Regarding his most recent job, he indicated he worked there 
for about 5 years and "flew below the radar" until the end.  
He reported that he had worked for a supportive supervisor 
who would do what she could to accommodate him.  Most times 
he was not required to wear a coat and tie which he felt 
contributes to panic attacks.  He reported doing well until 
he was transferred to a more stressful job with a difficult 
supervisor and he lasted about 30 days.  He stated that the 
job change led to increased panic attacks and increased 
dosage of medication.  He reported that he left the job in 
May, and that his position was eliminated.  He reported 
applying to other companies, having sent out about 30 
resumes.  

Regarding the frequency of his panic attacks, they were 
present since service and he stated that he was having 
several ones per week while he was at his last job.  He 
reported being apprehensive about going fishing as he 
recently had a panic attack during the last time he fished.  
He was troubled about this as this occurred while he was 
doing an activity he enjoyed.  He was also having 3 or 4 
drinks per night and was drinking more than in the past.  He 
denied any legal problems related to the drinking.  He 
indicated that when he was on sertraline he could not get up 
to take out his 2 dogs.  He spent his time job hunting, 
watching television and helping his wife regarding a side job 
related to rental properties.  He reported that he used to 
have friends and neighbors he enjoyed spending time with but 
now had decreased contact with them and also did not enjoy 
going to their lake house as much as he used to.  Currently 
he reported having "potential panic attacks" about 5 times 
a week, but indicated that his medication was preventing them 
from turning into full blown attacks.  However the medication 
was a problem due to making him drowsy.  He reported feeling 
as if he were dying during an attack, with a sensation of 
rapid heart beat.  He did not like crowds and did not go out 
much.  He felt that he was feeling less functional and was 
apprehensive about the future.  

Objective findings revealed him to be alert and oriented in 
all spheres.  He was adequately dressed and groomed.  There 
was no impairment of thought process or communication, with 
no hallucinations, delusions or other psychotic symptoms.  
There were no inappropriate behaviors and he denied suicidal 
or homicidal ideations.  He was able to maintain personal 
hygiene and other activities of daily living.  His speech was 
appropriate in rate and flow and content.  In addition to the 
"potential" panic attacks that happened about 4-5 times a 
week he reported several actual panic attacks over the past 
month.  Without the medication he felt that he would have 
more frequent attacks.  He endorsed a depressed and anxious 
mood.  His affect was mildly constricted in range.  Eye 
contact was appropriate.  He had decreased motivation and was 
depressed and anhedonic often.  He reported sleeping alot 
during the day.  He generally got about 9 hours of sleep.  He 
had poor concentration.  He used to have nightmares about his 
service and did not like to fly.  Insight and judgment 
appeared intact.  

The examiner's impression and recommendations noted the 
veteran to be competent to manage his finances.  His symptoms 
met the criteria for PTSD as well as panic disorder with some 
agoraphobia.  He was noted to have reported traumatic 
experiences in the service and would have intrusive memories 
triggered by reminders.  He had symptoms of avoidance and 
decreased interest in things he used to enjoy.  He reported 
some psychogenic amnesia for situations that took place in 
the service.  He had symptoms of increased arousal including 
feeling tense, hypervigilance and exaggerated startle 
response.  His panic disorder symptoms included panic attacks 
that sometimes led to agoraphobia and he was much less likely 
to go out and do things if it involves crowds.  He has lost 
jobs due to his symptoms.  He also thought the symptoms cost 
him his first marriage.  He was in treatment but did not 
think the medication has been as helpful recently.  The 
examiner determined both the PTSD and panic disorder symptoms 
were both related to service.  The diagnostic impressions 
were panic disorder, PTSD and alcohol abuse.  His GAF score 
was 50.  

VA treatment records from 2006 to 2007 reflect continued 
treatment for PTSD symptoms that continued to be severe, with 
GAF scores repeatedly shown to be at 45.  An October 2006 
record addressed past problems with alcohol, and the veteran 
was noted to have not drank in a month.  He described PTSD 
stressors and symptoms since the 1970's and blamed them for 
losing jobs and his first marriage.  He said he isolates, 
does not go out, avoids crowds and startles at loud noises.  
He lost a job due to panic attacks.  He was unable to watch 
shows with war related content.  He had nightmares but they 
were not as often as before.  He did have trouble sleeping 
about once or twice a month.  There were no flashbacks.  He 
did have intrusive thoughts and also reported anger issues 
particularly with road rage where he gets into fights on the 
road.  He did give a history of physical abuse with his wives 
but no longer does and thought he was in more control.  He 
described his job as high pressure, with a lot of meetings.  
He reported panic attacks with physical manifestations of 
rapid heart and sweating.  He treated these with up to 4 
Xanax per day.  He also reported a history of having put a 
gun to his head when he was younger but did not get 
psychiatric help at that time.  In December 2006 he 
reportedly was trying to maintain sobriety and was still 
having nightmares, reporting one the previous night.  He 
indicated that they were more frequent since he stopped 
drinking.  He reported 1 nightmare per night and could not 
watch the news as it was too upsetting.  He took Trazodone as 
needed and slept about 5 to 6 hours a night.  He was anxious 
and nervous and took Xanax as needed, usually about once a 
day.  He continued with panic type symptoms especially at 
work meetings.  

In February 2007 he complained about being upset and 
frustrated with his hospital and also complained about job 
stress.  He also reported having a glass of wine at a 
business meeting and became stressed while drinking.  His 
PTSD symptoms revealed him to be more anxious and less 
motivated off Prozac and was willing to try Celexa.  He 
denied suicidal or homicidal thoughts and continued with 
nightmares and broken sleep.  Mental status examinations from 
October 2006, December 2006 and February 2007 repeatedly 
revealed identical findings including finding him to be well 
dressed, groomed and alert and oriented times 4.  He 
repeatedly rated his depression as 2/10 and anxiety at 3/10 
and had full range and appropriate mood congruent.  His 
speech was normal and thought processes were goal directed 
and logical.  He did not feel helpless, hopeless or 
worthless.  He was dealing with increased work stress and was 
having nightmares and intrusive thoughts and panic attacks at 
times.  He denied hallucinations, delusions and had no 
suicidal or homicidal ideations.  He did report broken sleep.  
Judgment and insight were repeatedly intact.  The assessment 
from these records between October 2006 and February 2007 
continued to be Axis I PTSD chronic, alcohol dependence in 
early remission, panic attacks without agoraphobia, with Axis 
IV including severe chronic PTSD and recent sobriety from 
alcohol dependence.  His GAF was repeatedly 45.  However an 
October 2006 clinic reminder gave a GAF score of 40.  

In March 2007 he complained that his Celexa medication was 
keeping him awake and complained of problems with work, but 
was otherwise okay.  His nightmares were unchanged and he 
still had intrusive thoughts.  His nightmares were worse if 
something triggered his memory.  He also still had panic 
attacks but Xanax helped.  In June 2007 he was not sleeping 
well and woke up because he was anxious.  He was also noted 
to have other major health problems.  He was not having 
nightmares that he could recall, but woke up with his heart 
pounding and sweating.  He had no flashbacks and his wife 
complained that he did not move from his couch and do much.  
He thought he was depressed.  He said if he lost his job he 
would lose everything.  Mental status examinations from March 
and June 2007 were identical and revealed him to still be 
well dressed, well groomed and alert and oriented times 4.  
His mood and affect were okay and his mood remained at the 
baseline.  He had full range and appropriate mood.  Speech 
continued to be normal and his thought continued to be goal 
directed and logical.  He did not feel helpless or hopeless.  
He was dealing with increased stress at work and had 
intrusive thoughts at times.  Nightmares were not a problem 
unless he watched something that triggered them, but he 
continued to have broken sleep.  He continued with panic 
attacks but had no psychotic thought.  He continued to be 
diagnosed with Axis I PTSD chronic, alcohol dependence in 
early remission, panic attacks without agoraphobia, with Axis 
IV including severe chronic PTSD and recent sobriety from 
alcohol dependence.  His GAF was repeatedly 45.

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
70 percent for the veteran's PTSD symptoms.  The evidence 
which includes the VA group and individual treatment records 
from 2000 through 2007, in addition to the April 2002 and 
August 2005 VA examinations generally show the veteran to 
suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such severe and 
persistent PTSD symptoms primarily shown to be very high 
levels of anxiety with frequent and severe panic attacks, 
which have apparently caused him negative consequences at 
work including the loss of numerous jobs.  He has also 
reported on numerous occasions problems with sleeping, with 
some nightmares, and difficulty going to sleep.  Additionally 
he has also at times had problems with dysthymia and a loss 
of interest in doing things he used to enjoy.  Further he has 
also evidenced symptoms of avoidance including the avoidance 
of crowded places and endorsed exaggerated startle response.  
He has also exhibited physical manifestations such as an eye 
tic which has been well documented.  

Although his GAF scores have been shown to fluctuate, with 
ranges as high as 60 shown, overall his GAF scores for the 
most part have tended to be in the mid to upper 40's 
throughout the pendency of this appeal, with occasional 
fluctuations from 50 to 55.  Aside from these occasional 
fluctuations to higher scores, his GAF scores tend to be 
consistent with serious symptoms or any serious impairment in 
social, occupational or school functioning.  Although the 
veteran is generally shown to be a high functioning 
individual with no apparent cognitive impairment or evidence 
of psychotic thought, the severity of his impairment is 
demonstrated by his having panic attacks increase in 
frequency when he had an increase in the level of 
responsibility at a former job that he eventually left as 
reported in the August 2005 VA examination.  He also 
indicated that he had been able to function at this previous 
job for so long due to having an accommodating supervisor.  
Thus, the evidence overall reflects serious symptomatology 
affecting him occupationally as well as socially.

Although the veteran has been diagnosed with GAD in addition 
to PTSD, under the circumstances, VA is required to resolve 
all doubt in his favor and consider his anxiety-related 
symptoms and panic attacks as due to the service-connected 
PTSD disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 C.F.R. § 3.102.  
Comparing all the manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 70 
percent schedular rating under Diagnostic Code 9411 are more 
nearly approximated.  38 C.F.R. § 4.7.  The criteria for a 70 
percent rating are met if there are deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11- 
14 (2001).  As the veteran meets the criteria for a 70 
percent rating throughout the pendency of this appeal, there 
is no need to consider the applicability of staged ratings 
per Fenderson, supra.

There is no evidence that the PTSD resembled the criteria for 
a 100 percent rating during this time span. Although he had 
fluctuations in the severity of his symptoms, he was shown 
later on to have improved his mental status, living situation 
and ability to care for himself.  Additionally, the PTSD 
alone has not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); see also VAOPGCPREC. 6-96.


ORDER

An evaluation of 70 percent, but no more, for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As noted above, in a written and signed document dated in 
April 2008, the appellant filed a NOD with regard to a 
January 2008 denial of a claim for service connection for 
erectile dysfunction.  As such it requires the issuance of a 
statement of the case.  Manlincon, 12 Vet. App. at 240-41.  
Therefore, this case must be remanded for a separate 
statement of the case on the issue of entitlement to service 
connection for erectile dysfunction.

Accordingly, the Board finds that the case must be REMANDED 
for the following:

The AOJ should issue the appellant and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for erectile 
dysfunction.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


